I concur with that part of the opinion of the majority finding that defendant-appellant is not entitled to the protections of the prior nonconforming use exemptions of the Clark County Zoning Regulations because the prior use concerned was an illegal use and, thus, specifically excluded from the exemption provided. A determination that a use is illegal destroys the exemption for any subsequent use when the two fall within the same classification of the zoning code concerned. SeeMatthews v. Pernell (1990), 64 Ohio App.3d 707, 582 N.E.2d 1075. Though the prohibition was adopted after appellant took title, he had notice of the illegality of the use when he acquired title and may not have the benefit of the exemption requiring that the prior use relied upon be legal. For that reason the judgment of the trial court should be affirmed. *Page 475